By the Court.-—O’Gorman, J.
—This case was tried before Judge Freedman and a jury.
The chief question discussed was whether an attorney, having obtained a judgment in favor of his client, who was plaintiff in an action of replevin, upon which judgment he had a lien for his professional services, can, on the assignment of such judgment to him, succeed in an action in his own name against the sureties of the defendants in such action of replevin.
There is no legal objection to an attorney taking an assignment of a judgment in favor of his client in payment of any debt due to him by said client; and becoming thus the lawful owner of the judgment (Coughlin v. N. Y. C. & H. R. R. R., 71 N. Y. 443).
There is no reason why he should not be entitled to put in force all the lawful means which the assignor possessed to make the judgment effectual.
*234The right to compel the sureties to respond for the default of their principals, the defendants in that replevin action, was one, and the most effectual of these means, and went with the assignment and the legal ownership of the judgment.
The judgment should be affirmed with costs.